The primary reason for allowance is that the cited prior art does not disclose: a composition including composite fibers comprising inorganic particles and fibers; and at least one of (i) other inorganic particles which are different from the inorganic particles, (ii) other fibers which are different from the fibers, and (iii) organic particles, wherein in the composite fibers 15% of a surface of each of the fibers is covered with the inorganic particles, and wherein the fibers and the inorganic particles are bonded together    (claim 1); a composition including composite fibers comprising inorganic particles and fibers; and at least one of (i) other inorganic particles which are different from the inorganic particles, (ii) other fibers which are different from the fibers, and (iii) organic particles, the inorganic particles in the composite fibers being hydrotalcite (claim 8). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  

/MARK HALPERN/Primary Examiner, Art Unit 1748